DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 lines 5-6, Claim 8 lines 5-6, and claim 14 lines 6-7 recite "... a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes". Figs. 4A and 4b do not recite “a remainder of the join-time parameters for a remainder of the plurality of blockchain node”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recites the limitation "having calculated TSPs" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 14 recite “a remainder of the join-time parameters for a remainder of the plurality of blockchain node”. It is unclear what are the metes and boundaries (e.g., remainder of the time for the rest of the nodes, remainder of the time of the group of nodes, difference in time of the nodes, etc.). The specification does not recite “a remainder of the join-time parameters for a remainder of the plurality of blockchain node”. Hence the scope of the term is not understood when read in light of the specification. The claim is indefinite since the boundaries of the subject matter are not clearly delineated and the scope is unclear. For the purpose of examination is interpreting comparing a time to a time of the group of nodes.
The claims are therefore rendered indefinite. Dependent claims 2-7, 9-13, and 15-20 fall together accordingly.
Claims 1, 8, and 14 recite “calculating, by the computer processor based on the comparison”. It is unclear what kind of comparison is being perform. The claim does not recite back to the comparing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 8, does not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites a system comprising components which may be interpreted as software. For example the applicant recites “a distributed transaction processing system, comprising: a peer node associated with a blockchain network, the peer node adapted to”. The peer node can be broadly interpreted as software, Applicant’s specification, paragraph 37 “he chain may be stored on a peer node file system (i.e., local, attached storage, cloud, etc.)”. The specification does not limit the interpretation of these components as hardware embodiments. Claim 9-13 falls together accordingly since they do cure the deficiencies in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim).

Re. claim 1, Oh discloses a computer-implemented method for selecting a blockchain node to sign a transaction block, the method comprising calculating, by the computer processor based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]); selecting, by the computer processor according to the calculated TSPs, a signature node from among the one or more nodes having calculated TSPs to sign a transaction block (The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053]. Fig. 1); and calculating, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches recording join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).

Re. claim 8, Oh discloses a distributed transaction processing system, comprising: a peer node associated with a blockchain network (Oh discloses blockchain network include multiple servers (peer node) [0047]), the peer node adapted to: calculate, based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]); select according to the calculated TSPs, a signature node from among the one or more nodes having calculated TSPs to sign a transaction block (The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053]. Fig. 1); and calculate, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches record join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); compare a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).

Re. claim 14, Oh discloses a computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon (Oh discloses a computer-readable storage medium), which, when executed by a processor (Oh discloses processors [0221]), cause the processor to perform operations comprising: calculating, based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]); selecting, according to the calculated TSPs, a signature node from among the one or more nodes having calculated TSPs to sign a transaction block (The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053]. Fig. 1); and calculating, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches recording join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); comparing a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).


Claims 2-4, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), and in further view of Shatsky et al. (US 20110185010, hereinafter Shatsky).

Re. claim 2, Oh-Yim teach method of claim 1, Although Oh-Yim disclose join time but Oh-Yim do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp -ClientInitialTimestamp [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).
Re. claim 3, Oh-Yim teach method of claim 1, Although Oh-Yim disclose join time but Oh-Yim do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a most recent time when each node of the plurality of blockchain nodes joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp (most recent time)−ClientInitialTimestamp [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).

Re. claim 4, Oh-Yim teach method of claim 1, Although Oh-Yim disclose join time but Oh-Yim do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes initially joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp (node initial join) [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).

Re. claim 11, rejection of claim 8 is included and claim 11 is rejected with the same rationale as applied in 2.

Re. claim 15, rejection of claim 14 is included and claim 15 is rejected with the same rationale as applied in 2.

Re. claim 16, rejection of claim 14 is included and claim 16 is rejected with the same rationale as applied in 3.

Re. claim 17, rejection of claim 14 is included and claim 17 is rejected with the same rationale as applied in 4.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), and in further view of Menon et al. (US 20190394023, hereinafter Menon).

Re. claim 5, Oh-Yim teach method of claim 1, Although Oh-Yim teaches calculated TSPs, Oh-Yim do not explicitly teach but Menon teaches wherein the calculated TSPs reflect an increased chance for selection as the signature node, according to an age of the join-time parameters (Menon teaches the first endorser selection scheme may determine a utilization distribution according to utilization of blockchain 130 by each node 120 over a specific time interval (e.g., hour, day, week, month, or other measure of time) [0016]. The biasing may increase the likelihood that the next selected endorser will either be node 120-2 (e.g., with a 29.42% chance of initially being selected) or node 120-4 (e.g., with a 58.82% chance of initially being selected) [0041]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein the calculated TSPs reflect an increased chance for selection as the signature node, according to an age of the join-time parameters as disclosed by Menon. One of ordinary skill in the art would have been motivated for the purpose of preventing a disproportionate endorsement load in the future (Menon [0041]).

Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in 5.

Re. claim 18, rejection of claim 14 is included and claim 18 is rejected with the same rationale as applied in 5.

Claims 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), and in further view of Zamani et al. (US 20210157790, hereinafter Zamani).

Re. claim 6, Oh-Yim teach method of claim 1, Although Oh-Yim teaches selected nodes, Oh-Yim do not explicitly teach but Zamani teaches wherein selecting the signature node comprises: generating, by a coordination node, a random number (Zamani teaches verifier can send a random number [0080]); and comparing the random number to the calculated TSPs (Zamani teaches the two parties (i.e., the full node and the verifier) can participate in m=0(log n) rounds of a probabilistic block sampling protocol if the random number is equal to a value of 001002008010, then the full node can select the four block headers of blocks 1, 2, 8, and 10.  [0080]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein selecting the signature node comprises: generating, by a coordination node, a random number; and comparing the random number to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Re. claim 7, Oh-Yim teach method of claim 1, Although Oh-Yim teaches selected nodes, Oh-Yim do not explicitly teach but Zamani teaches wherein selecting the signature node comprises: calculating a hash from information known to each node within the plurality of blockchain nodes (Zamani teaches he hash of the two nodes at each level in the path (i.e., the hash of a node in the path with the node's sibling node) equals the value of one of the nodes of the previous level. If the Merkle proof is verified to be valid, the verifier can accept the proof, otherwise the verifier can reject the proof [0108]); comparing the hash to the calculated TSPs (Zamani teaches a probabilistic sampling protocol, as described in detail herein, to find out which full node(s) hold the honest chain. The combined hash power of all malicious miners (e.g., malicious full nodes) can be a c<1 fraction of the honest full nodes, the probability that the adversary can mine the same number of blocks as the honest full nodes reduces exponentially as the honest chain grows [0199]. verify that the hashes of Π.sub.k∈n hash up to the root of MMR.sub.n [0207]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein selecting the signature node comprises: calculating a hash from information known to each node within the plurality of blockchain nodes; comparing the hash to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in 7.

Re. claim 19, rejection of claim 14 is included and claim 19 is rejected with the same rationale as applied in 6.

Re. claim 20, rejection of claim 14 is included and claim 20 is rejected with the same rationale as applied in 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), and in further view of Paczkowski et al. (US 11115912, hereinafter Paczkowski).

Re. claim 9, Oh-Yim teach the system of claim 8, Oh-Yim do not explicitly teach but Paczkowski teaches further comprising: a plurality of endorser nodes (Paczkowski teaches endorser nodes [Col 11 lines -10]); a plurality of client nodes containing program code to submit a transaction to one of the plurality of endorser nodes (Client 810 transfers the directory access request to an endorser node in access DL code. The endorser node transfers a transaction endorsement back to client (client sending transaction to the endorser) [Col 12 lines 6-26]); and a plurality of ordering nodes adapted to broadcast an endorsed transaction to the peer node (the orderer node transfers the endorsed transaction to the appropriate peer nodes [Col 12 lines 6-26]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include a plurality of endorser nodes; a plurality of client nodes containing program code to submit a transaction to one of the plurality of endorser nodes; and a plurality of ordering nodes adapted to broadcast an endorsed transaction to the peer node as disclosed by Paczkowski. One of ordinary skill in the art would have been motivated for the purpose of o form a consensus for the correct result (Paczkowski [Col 12 lines 6-26]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Paczkowski et al. (US 11115912, hereinfater Packowski), and in further view of Zamani et al. (US 20210157790, hereinafter Zamani).
Re. claim 10, Oh-Yim-Paczkowski teach system of claim 9, further comprising a coordination node adapted to select the signature node, from the plurality of blockchain nodes, to sign the transaction block (Oh teaches the node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053]. Fig. 1). 
Although Oh-Yim teaches selected nodes, Oh-Yim do not explicitly teach but Zamani teaches, according to the calculated TSPs, wherein the selection comprises: generating, by the coordination node, a random number (Zamani teaches verifier can send a random number [0080]), and comparing the random number to the calculated TSPs (The two parties (i.e., the full node and the verifier) can participate in m=0(log n) rounds of a probabilistic block sampling protocol if the random number is equal to a value of 001002008010, then the full node can select the four block headers of blocks 1, 2, 8, and 10.  [0080]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim-Paczkowski to include wherein selecting the signature node comprises: generating, by a coordination node, a random number; and comparing the random number to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filing date: 05/13/2020 .
Subra (US 20210176041) discloses to select an optimal range of timeout value, for tolerating a probability ‘p’ of collision of timeout value between any two privileged nodes and with privileged nodes in the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496